 

Exhibit 10.3

 

SEPARATION AND RELEASE AGREEMENT

 

This Separation and Release Agreement (“Agreement”), dated July 21, 2015, by and
between Lumber Liquidators Services, LLC (“LL”) and William K. Schlegel
(“Employee”), states as follows:

 

RECITALS:

 

WHEREAS, Employee has been employed by the Company;

 

WHEREAS, Employee’s employment with the Company has concluded; and

 

WHEREAS, Employee and Company desire to settle any and all matters arising out
of Employee’s employment with the Company, and the cessation of Employee’s
employment with the Company, in a mutually satisfactory and confidential manner;

 

NOW, THEREFORE, in consideration of the promises and of the mutual covenants
contained in the herein contained and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties do hereby
covenant and agree as follows:

 

AGREEMENT:

 

1.          Termination of Employment. Employee acknowledges that his employment
by LL and/or its affiliated entity(ies) (collectively, the “Company”) ended on
June 19, 2015 (the “Separation Date”).

 

2.          Separation Pay. In consideration of Employee’s acceptance of this
Agreement, and expressly subject to Employee's ongoing compliance with the
Agreement, including but not limited to Sections 4, 6, 8-10 and 13 herein, the
Company shall:

 

i.            pay to Employee fifty-two (52) weeks of pay (the “Separation Pay”)
at Employee’s regular base rate of pay of $7,447.77 per week. The Separation Pay
shall be paid in fifty-two (52) equal weekly installments pursuant to the
Company’s normal payroll procedures. The first of the Separation Pay
installments shall be made on the first regular pay period following the
Effective Date of this Agreement;

 

ii.           if Employee is enrolled the Company’s health, dental and vision
insurance plans as of the Separation Date and elects to continue health, dental
and vision insurance through COBRA continuation coverage, pay on behalf of
Employee, for a period of up to fifty-two (52) weeks, the employer portion of
the premium provided, however, that Employee shall be responsible for and pay
Employee’s share of such premiums;

 

iii.         pay to Employee a lump sum payment on or before the first regular
pay period following the Effective Date of this Agreement in an amount equal to
the sum to which Employee is entitled for unused paid time off, if any, that
Employee accrued in 2015 pursuant to the Company’s policies prior to the
Separation Date; and

 

 

 

 

iv.         Employee agrees that, in the event that (a) Employee is convicted
of, or pleads “guilty” or “no contest” to, a felony under the laws of the United
States or any state thereof, or any crime of moral turpitude, in each case
connected with, or in any way related to, his employment with the Company, (b)
LL’s Board of Directors determines in good faith that Employee has engaged in
willful dishonesty, fraud or gross negligence with respect to the business or
affairs of the Company or Employee is otherwise found ineligible for
indemnification pursuant to Article IX of LL’s Bylaws , (c) the Company issues a
restatement because of Employee’s material noncompliance, due to misconduct,
with financial reporting requirements under federal securities laws, or (d)
Employee breaches this Agreement, expressly including but not limited to
Sections 4, 6, 8-10 and 13 herein; then, in each such instance, in addition to
compensation for any damages incurred by the Company, and/or any injunctive
relief provided for herein or otherwise, Employee shall be liable for the
repayment of all amounts paid to Employee pursuant to this Section 2, and he
agrees to repay all such amounts in full. Employee shall have no duty to
mitigate damages with respect to the termination of his employment under this
Agreement by seeking other employment and no amounts received from such other
employment shall offset the amounts due hereunder.

 

v.           Employee agrees that the Company will deduct from the payments
under this Section 2 all withholding taxes and other payroll deductions that the
Company is required by law to make from wage payments to employees.

 

3.           Consideration/Complete Payment. Employee hereby agrees and
acknowledges that the benefits set forth in Section 2 of this Agreement are more
than Company is required to do under its normal policies and procedures and that
they are in addition to anything of value to which Employee already is entitled.
Employee further agrees that the payments and performances described in this
Agreement are all that Employee shall be entitled to receive from the Company
except for vested qualified retirement benefits, if any, to which Employee may
be entitled under the Company's ERISA plans. The equity granted to Employee by
the Company, if any, pursuant to the Lumber Liquidators Holdings, Inc. Equity
Compensation Plan (or its predecessor plan) shall vest, if at all, and otherwise
continue to be governed according to the terms of that plan and the applicable
grant agreements, if any, until the Separation Date; provided, however, that
Employee acknowledges that the Separation Date was his final date of employment,
and that any non-qualified stock options or shares of common stock, if any,
whether provided for under the Lumber Liquidators Holdings, Inc. Equity
Compensation Plan or otherwise, which did not vest as of the Separation Date are
forever forfeited. Except as expressly provided herein or required by law, the
Company shall not be required to make any payments of any kind to Employee upon
termination or expiration the Agreement. Employee further agrees and
acknowledges that he shall have no right or claim to any bonus payment from the
Company including, but not limited to, any bonus under the Lumber Liquidators
Holdings, Inc. Annual Bonus Plan for Executive Management. Notwithstanding the
termination, expiration or nonrenewal of this Agreement, the parties shall be
required to carry out any provisions of this Agreement which contemplate
performance by them after such termination, expiration or nonrenewal, expressly
including Sections 4, 6, 8-10 and 13.

 

2

 

 

4.          Return of Company Property. Employee will promptly deliver to the
Company all Company property, including but not limited to, all computers,
phones, correspondence, manuals, letters, notes, notebooks, reports, flow
charts, programs, proposals, third party equipment that Company is authorized to
represent, and any documents concerning the Company’s customers, operations,
products or processes (actual or prospective) or concerning any other aspect of
the Company’s business (actual or prospective) and, without limiting the
foregoing, will promptly deliver to the Company any and all other documents or
materials containing or constituting Confidential Information as defined in
Section 8, except that

Employee may retain personal papers relating to his employment, compensation and
benefits.

 

5.          Complete Release. Employee hereby knowingly and voluntarily releases
and forever discharges the Company, any related companies, and the former and
current employees, officers, agents, directors, shareholders, investors,
attorneys, affiliates, successors and assigns of any of them (the “Released
Parties”) from all liabilities, claims, demands, rights of action or causes of
action Employee had, has or may have against any of the Released Parties,
including but not limited to, any claims or demands based upon or relating to
Employee’s employment with the Company or the termination of that employment.
This includes, but is not limited to, a release of any rights or claims Employee
may have under the Age Discrimination in Employment Act of 1967, Title VII of
the Civil Rights Act of 1964, the Equal Pay Act, the Americans with Disabilities
Act, the Family and Medical Leave Act, or any other federal, state or local laws
or regulations prohibiting employment discrimination or retaliation. This also
includes, but is not limited to, a release by Employee of any claims for
wrongful discharge, breach of contract, or any other statutory, common law,
tort, contract, or negligence claim that Employee had, has or may have against
any of the Released Parties. This release covers both claims that Employee knows
about and those claims Employee may not know about. Employee further
acknowledges that Employee has received compensation for all hours worked in
accordance with applicable state and federal laws.

 

This release does not include, however, (i) a release of Employee’s right, if
any, to payment of vested qualified retirement benefits under the Company’s
ERISA plans; (ii) Employee’s right, if any, to benefits under the Company’s
health, dental and vision insurance plans that arose or vested on or before the
Separation Date; (iii) the right, if any, to continuation in the Company’s
medical plans as provided by COBRA; (iv) Employee’s eligibility, if any, for
indemnification and/or advancement of expenses in accordance with any applicable
Company Bylaws; (v) Employee’s rights, if any, to coverage under directors’ and
officers’ liability insurance policy or policies of the Company and its
subsidiaries and affiliates; (vi) Employee’s rights, if any, under the Equity
Documents consistent with Section 3 herein; (vii) Employee’s rights, if any, as
a stockholder of the Company consistent with Section 3 herein or (viii)
Employee’s rights under this Agreement. Nothing in this Section 5, nor any other
provision of this Agreement, waives or affects Employee’s right to file a charge
of discrimination with the Equal Employment Opportunity Commission (“EEOC”) or
to provide information to, or participate as a witness in, an investigation
undertaken or a proceeding initiated by the EEOC. However, Employee waives
Employee’s right to monetary or other recovery, including attorney’s fees,
should Employee or any federal, state or local administrative agency pursue any
claims on Employee’s behalf arising out of Employee’s employment or the
conclusion of his employment with the Company.

 

3

 

 

Notwithstanding the foregoing, the parties agree that nothing in this Agreement
shall be construed to prohibit the exercise of any rights by either party that
such party may not waive as a matter of law.

 

6.          No Future Lawsuits. To the fullest extent allowed by law, Employee
promises never to file a lawsuit asserting any claims that are released in
Section 5. In the event Employee breaches this Section 6, Employee shall pay to
the Company all of its expenses incurred as a result of such breach, including
but not limited to, reasonable attorney’s fees and expenses. Notwithstanding the
foregoing, this Agreement does not waive or release any rights or claims that
Employee may have under the Age Discrimination in Employment Act which may arise
after the date that Employee signs this Agreement. Further notwithstanding the
foregoing, the parties acknowledge and agree that this Agreement and this
Section 6 shall not be construed to prohibit the exercise of any rights by
Employee that Employee may not waive or forego as a matter of law.

 

7.          Disclaimer of Liability. This Agreement and the payments and
performances hereunder are made solely to assist Employee in making the
transition from employment with Company, and are not and shall not be construed
to be an admission of liability, an admission of the truth of any fact, or a
declaration against interest on the part of Company.

 

8.          Confidentiality. Employee shall not disclose or use at any time for
a period of five (5) years after the Separation Date, or as otherwise protected
by applicable law including the Virginia Uniform Trade Secrets Act, whichever is
longer, any Confidential Information (as defined below) of which Employee is
aware, whether or not such information was developed by him, except to the
extent that such disclosure or use is directly related to and required by this
Agreement or is required to be disclosed by law, court order, or similar
compulsion; provided, however, that such disclosure shall be limited to the
extent so required or compelled; and provided, further, that Employee shall give
the Company notice of such disclosure and cooperate with the Company in seeking
suitable protection. Employee shall take reasonable and appropriate steps to
safeguard Confidential Information and to protect it against disclosure, misuse,
espionage, loss and theft. Employee acknowledges and agrees that all
Confidential Information, which Employee had access to, received or generated in
the course of providing, directly or indirectly, services to the Company, is the
sole property of the Company. Employee shall deliver to the Company all
memoranda, notes, plans, records, reports, computer tapes and software and other
documents and data (and copies thereof regardless of the form thereof, including
electronic and tangible copies) containing Confidential Information (as defined
below) of the Company which Employee possesses or has under his control.
Notwithstanding anything herein to the contrary, Employee may retain personal
papers relating to his employment, compensation and benefits.

 

4

 

 

As used in this Agreement, the term “Confidential Information” means any data or
information related to the Company’s business operations and is not generally
known by the public, and that was made known to Employee or acquired by Employee
in the course of his employment with the Company or directly or indirectly
providing services to the Company, including business and trade secrets and the
following: (i) reports, pricing, sales manuals and training manuals, selling,
purchasing, and pricing procedures, and financing methods of the Company,
together with any proprietary techniques utilized by the Company in designing,
developing, testing or marketing its products, product mix and supplier
information or in performing services for clients, customers and accounts of the
Company; (ii) the business plans and financial statements, reports and
projections of the Company; (iii) research or development projects or results;
(iv) identities and addresses of consultants, customers or clients and
prospective clients, or any other Confidential Information relating to or
dealing with the business operations or activities of the Company; (v) trade
secrets and other intellectual property of the Company; and (vi) existing or
contemplated software, products, databases, services, technology, designs,
processes and research or product developments of the Company. Notwithstanding
the foregoing or any other provision herein, Confidential Information shall not
include any information that (A) is generally known to the public at the time of
disclosure or becomes generally known through no wrongful act on the part of
Employee, (B) becomes known to Employee through disclosure by independent
third-party sources having a legal right to disclose such information, or (C) is
independently developed by Employee without reference to Confidential
Information.

 

Nothing in this Section 8, or in Section 13, or in any other provision of this
Agreement, prohibits Employee or the Company from reporting possible violations
of federal law or regulation to any governmental agency or entity, including but
not limited to the Department of Justice, the Securities and Exchange
Commission, the Congress, and any agency Inspector General, or making other
disclosures that are protected under the whistleblower provisions of federal or
state law or regulation. Employee does not need the prior authorization of the
Company to make any such reports or disclosures and Employee is not required to
notify the Company that he has made such reports or disclosures.

 

9.          Restrictive Covenants.

 

A.         Definitions.

 

   i.“Business” means the sale and provision of hardwood, engineered, bamboo,
cork, laminate, resilient or tile flooring and related products and services.

 

  ii.“Competing Business” means Home Depot, Lowe’s, Floor & Décor, The Tile
Shop, Menards and/or any Person that earns more than 50% of its gross revenues
from, individually or in combination, the sale or installation of hardwood,
engineered, bamboo, cork, laminate, resilient or tile flooring or related
flooring products and services.

 

iii.“Competing Position” means a position held by Employee with a Competing
Business that involves duties within the Restricted Territory that are the same
as or substantially similar to the duties Employee performed for the Company
within the twelve (12) months prior to the Separation Date.

 

5

 

 

 iv.“Customer” means any Person to whom or which Employee has provided, or is
providing, any products or services related to the Business during the twelve
(12)-month period preceding the Separation Date.

 

  v.“Material Contact” means: (a) for purposes of the Customer non-solicitation
provision below, contact between Employee and any Customer within twelve (12)
months prior to the Separation Date; provided, however, that: (i) Employee
communicated directly with such Customer on behalf of the Company during that
twelve (12) month period; or (ii) Employee obtained confidential information
about such Customer in the ordinary course of business as a result of Employee’s
association with the Company; and (b) for purposes of the employee, Contractor
and Vendor non-recruit and non-solicitation provisions below, contact in person,
by telephone, or by paper or electronic correspondence, in furtherance of the
Business, within the twelve (12) month period preceding the Separation Date.

 

 vi.“Person” means a governmental body or any individual, partnership, firm,
corporation, limited liability company, association, trust, unincorporated
organization or other entity.

 

vii.“Restricted Period” means the twelve (12) months following the Separation
Date. Nothing herein is intended to relieve Employee of Employee’s fiduciary
duties under applicable law.

 

viii.“Restricted Territory” means the continental United States and Ontario,
Canada.

 

 ix.“Vendor” or “Contractor” means any Person who or which has provided products
or services to the Company in exchange for compensation of over $10,000 within
twelve (12) months prior to the Separation Date.

 

B.           Non-Competition. Employee acknowledges that, in the course of his
employment with the Company, he has become familiar with the Company’s trade
secrets and other Confidential Information and that his services have been of
special, unique and extraordinary value to the Company. Therefore, Employee
agrees that he shall not, during the Restricted Period, directly or indirectly
work in a Competing Position or supervise, manage or control a Competing
Business, where Employee’s primary duty is to provide the same or substantially
similar products or services as the Company within the Restricted Territory. For
the avoidance of doubt, nothing herein shall prohibit Employee from being a
passive owner of not more than three percent (3%) of the outstanding stock of
any Competing Business which is publicly traded, so long as Employee has no
active participation in the business of such company.

 

6

 

 

C.           Non-Piracy of Employees. During the Restricted Period, Employee
shall not directly or indirectly through another Person, whether on Employee’s
own behalf or on behalf of another Person: (i) induce or attempt to induce any
employee of the Company with whom Employee had Material Contact to terminate or
lessen such employment with the Company for the purpose of performing services
or selling products for a Competing Business; or (ii) hire or cause to be hired
by a Competing Business any person who was employed by the Company within the
twelve (12) month period preceding the Separation Date.

 

D.           Non-Solicitation of Customers. During the Restricted Period,
Employee shall not directly or indirectly through another Person, whether on
Employee’s own behalf or on behalf of another Person: (i) induce or attempt to
induce any Customer with whom Employee had Material Contact for the purpose of
selling to the Customer any products or services for a Competing Business; or
(ii) sell or offer to sell products or services on behalf of a Competing
Business to any Customer of the Company with whom Employee had Material Contact.

 

E.           Non-Interference With Contracts. During the Restricted Period,
Employee shall not directly or indirectly through another Person, whether on
Employee’s own behalf or on behalf of another Person, induce or attempt to
induce any Contractor to or Vendor of the Company with whom Employee had
Material Contact to terminate, diminish or lessen their relationship with the
Company.

 

F.           Employee understands that the foregoing restrictions will not limit
his ability to earn a livelihood and that he has received and will receive
sufficient consideration and other benefits as an employee of the Company and as
otherwise provided hereunder to clearly justify such restrictions (given his
education, skills and ability). Employee further understands that (i) the
Company would not have consummated this Agreement but for the covenants
contained in this Section 9 and (ii) the provisions of Sections 8 and 9 are
reasonable and necessary to preserve the business of the Company.

 

G.           Employee shall inform any prospective employer that engages in any
business similar to the Business of any and all restrictions contained in this
Section 9 of the Agreement during any period when such restrictions remain
effective and provide such employer with a copy of such restrictions prior to
the commencement of that employment.

 

7

 

 

10.         Cooperation. Employee agrees that for a period of seven (7) years
following the Separation Date (the “Cooperation Period”), Employee shall have a
continuing duty to fully and promptly cooperate with the Company and its legal
counsel by providing any and all requested information and assistance concerning
any legal or business matters that in any way relate to Employee’s actions or
responsibilities as an employee of the Company, or to the period during
Employee’s employment with the Company.  Such cooperation shall include but not
be limited to truthfully and in a timely manner participating and consulting
concerning facts, responding to questions, providing pertinent information,
providing affidavits and statements, preparing for and attending depositions,
and preparing for and attending trials, hearings and other proceedings.  Such
cooperation shall include meeting with representatives of the Company upon
reasonable notice at reasonable times and locations. The Company shall not
require Employee to attend or participate in meetings or consultations, pursuant
to this Section 10, in excess of a total of two-thousand (2000) hours over the
course of the Cooperation Period; provided, however, that this Paragraph
notwithstanding, Employee may be required by subpoena or other legal process to
testify or otherwise participate in litigation or other proceedings involving
the Company to the fullest extent permitted by law, and such testimony or
participation shall not count towards or against that two-thousand hour total.
The Company shall use its reasonable efforts to coordinate with Employee the
time and place at which Employee's reasonable cooperation shall be provided with
the goal of minimizing the impact of such reasonable cooperation on any other
material pre-scheduled business or professional commitments that Employee may
have. The coordination and communication from the Company to Employee regarding
Employee’s cooperation shall come through the Company’s General Corporate
Counsel. The Company shall reimburse Employee for reasonable out-of-pocket
expenses incurred by Employee in compliance with this Section, including any
reasonable travel expenses incurred by Employee in providing such assistance. As
part of the consideration provided to Employee under this Agreement, Employee
shall provide cooperation to the Company at no additional cost to the Company. 
At no time subsequent to the Separation Date shall Employee be deemed to be a
contractor or employee of the Company.

 

11.         Enforcement. Employee agrees that the Company has a legitimate
business interest to protect justifying the covenants set forth in Sections 8, 9
and 10. Such legitimate business interests include: (i) trade secrets, (ii)
valuable Confidential Information that does not otherwise qualify as a trade
secret, (iii) substantial relationships with prospective or existing Customers,
(iv) Customer goodwill, and (v) preservation of the brands with which Employee
has operated. For purposes of the Company obtaining specific performance and/or
injunctive relief, Employee acknowledges that irreparable injuries shall be
presumed in the event that Employee violates his covenants herein contained.
Because Employee’s services are unique and because Employee has access to
Confidential Information, the parties hereto agree that money damages would be
an inadequate remedy for any breach of this Agreement. Therefore, in the event
of a breach or threatened breach of Sections 8, 9 or 10 of this Agreement, the
Company and its successors or assigns may, in addition to other rights and
remedies existing in their favor at law or in equity, apply to any court of
competent jurisdiction for specific performance and/or injunctive or other
relief in order to enforce, or prevent any violations of, the provisions in
Sections 8, 9 or 10 hereof. In addition to the foregoing, if any action should
have to be brought by the Company against Employee to enforce the provisions of
this Agreement, Employee recognizes, acknowledges and agrees that the Company
may be entitled (without limitation) to (a) preliminary and permanent injunctive
relief restraining Employee from unauthorized disclosure or use of any trade
secret or Confidential Information, in whole or in part, or otherwise violating
any of the restrictive covenants set forth herein, and (b) actual damages.
Nothing in this Agreement shall be construed as prohibiting the Company from
pursuing any other legal or equity remedies available for breach or threatened
breach to the provisions of this Agreement, which may otherwise be available. In
the event of an alleged breach or violation by Employee of Sections 8, 9 or 10
of this Agreement, the parties agree that the court, in its discretion, may toll
the Restricted Period during the period of the breach.

 

8

 

 

12.         Claim for Reinstatement. Employee agrees to waive and abandon any
claim to reinstatement with Company.

 

13.         Statements Regarding Company and/or Employment.

 

A.          For a period of seven (7) years following the Separation Date,
Employee agrees not to do or say anything, directly or indirectly, that
reasonably may be expected to have the effect of criticizing or disparaging
Company, any director of Company, any of Company’s employees, officers or
agents, or diminishing or impairing the goodwill and reputation of Company or
the products and services it provides. Employee further agrees not to assert
that any current or former employee, agent, director or officer of Company has
acted improperly or unlawfully with respect to Employee or any other person
regarding employment.

 

B.          For a period of seven (7) years following the Separation Date, the
Company agrees not to issue, approve or authorize any oral or written public
statement by its directors and/or officers that reasonably may be expected to
have the effect of criticizing or disparaging Employee.

 

C.          Notwithstanding the foregoing provisions of this Section 13, the
Parties agree that nothing in this Agreement shall be construed to prohibit the
exercise of any rights by either party that such party may not waive as a matter
of law nor does this Agreement prohibit Employee, Company or Company's officers,
employees and/or directors from testifying truthfully in response to a subpoena,
inquiry or order by a court or governmental body with appropriate jurisdiction
or as otherwise required by law.

 

14.         Period for Review and Consideration of Agreement. Employee
understands that Employee has been given a period of twenty one (21) days to
review and consider this Agreement before signing it. Employee further
understands that Employee may use as much of this 21-day period as Employee
wishes prior to signing.

 

15.         Employee’s Right to Revoke Agreement. Employee may revoke this
Agreement within seven (7) days of Employee’s signing it. Revocation can be made
by delivering a written notice of revocation to Sandra Whitehouse, Senior Vice
President, Human Resources, 3000 John Deere Road, Toano, Virginia 23168. For
this revocation to be effective, written notice must be received by Ms.
Whitehouse no later than the close of business on the seventh day after Employee
signs this Agreement. If Employee has not revoked the Agreement, the eighth
(8th) day after Employee signs this Agreement shall be the Effective Date for
purposes of this Agreement.

 

16.         Encouragement to Consult with Attorney. Employee is encouraged to
consult with an attorney before signing this Agreement.

 

17.         Execution of Documents. Each of the parties hereto shall execute any
and all further documents and perform any and all further acts reasonably
necessary or useful in carrying out the provisions of this Agreement.

 

9

 

 

18.         Invalid Provisions. The invalidity or unenforceability of any
particular provision of this Agreement shall not affect the validity or
enforceability of any other provisions hereof, and this Agreement shall be
construed in all respects as if such invalid or unenforceable provision were
omitted.

 

19.         Acknowledgment. Employee acknowledges that Employee has signed this
Agreement freely and voluntarily without duress of any kind. Employee has
conferred with an attorney or has knowingly and voluntarily chosen not to confer
with an attorney about the Agreement.

 

20.         Entire Agreement. This Agreement contains the entire understanding
of the parties concerning the separation benefits being provided to Employee
herein. This Agreement may not be modified or supplemented except by a
subsequent written agreement signed by all parties.

 

21.         Successorship. It is the intention of the parties that the
provisions hereof are binding upon, and inure to the benefit of, the parties,
their employees, affiliates, agents, heirs, estates, successors and assigns
forever.

 

22.         Governing Law. This Agreement shall be governed by the laws of the
Commonwealth of Virginia, without regard to its conflict of laws principles.

 

23.         Arbitration of Disputes. Except as to a request for an injunction or
similar equitable relief as provided in Section 11, any controversy or claim
arising out of or relating to this Agreement, or the breach thereof, shall be
fully and finally settled by arbitration administered by the American
Arbitration Association in accordance with its National Rules for the
Arbitration of Employment Disputes then in effect (“AAA Rules”), and judgment on
the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof. The arbitration shall be conducted by one arbitrator
either mutually agreed upon by the Company and Employee or chosen in accordance
with the AAA Rules. The place of arbitration shall be the City of Richmond,
Virginia. Except as may be required by law, neither a party nor an arbitrator
may disclose the existence, content, or results of any arbitration hereunder
without the prior written consent of both parties.

 

EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE HAS READ THIS AGREEMENT, UNDERSTANDS IT, AND
IS VOLUNTARILY ENTERING INTO IT. PLEASE READ THIS AGREEMENT CAREFULLY. IT
CONTAINS A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

 

[SIGNATURE PAGE FOLLOWS]

 

10

 

 

IN WITNESS WHEREOF, the parties have freely and voluntarily executed this
Agreement in a manner so as to be binding on the dates stated below.

 

    EMPLOYEE       July 24, 2015   /s/ William K. Schlegel Date   William K.
Schlegel          

LUMBER LIQUIDATORS SERVICES,

LLC

        July 21, 2015   By: /s/ E. Livingston B. Haskell Date           Its:  
General Corporate Counsel

 

11

